Citation Nr: 0329820	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  97-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected functional heart murmur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from December 1966 to October 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in St. 
Petersburg, Florida in February 1999.  

The case was remanded by the Board to the RO in July 1999 for 
additional development of the record.  



FINDINGS OF FACT

1.  In September 1990, the RO denied the veteran's original 
claim of service connection for hypertension, but she did not 
appeal in a timely fashion from that decision.  

2.  In November 1994, the RO denied the application to reopen 
the claim of service connection for hypertension, but the 
appellant did not appeal in a timely fashion from that 
decision.  

3.  New evidence has been presented since the RO's November 
1994 decision which bears directly and substantially on the 
veteran's claim of service connection for hypertension and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The service-connected functional heart murmur is 
asymptomatic; it is not shown to be productive of dyspnea, 
fatigue, angina, dizziness or syncope; nor does the veteran 
use continuous medication for the heart murmur.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
November 1994 RO decision to reopen the claim of service 
connection for hypertension.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2003).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected functional heart murmur are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.104, including Diagnostic Codes 
7099-7000 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Hypertension

The Board notes that, during the pendency of the appellant's 
appeal but after the RO's most recent consideration of the 
veteran's claims to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A(f), 5106, 5107, 5126 
(West 2002).  The liberalizing provisions of the VCAA are 
applicable to the issues on appeal.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. §§ 5103A(f), 5108 (West 2002).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective on November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45, 629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's application to 
reopen, which was received long before that date.  The Board 
will consider this claim under that version of 38 C.F.R. 
§ 3.156 which is set forth hereinbelow.  

In this case, the veteran claims that she currently suffers 
from hypertension which had its onset during active military 
service.  The veteran served on active duty from December 
1966 to October 1968.  

In 1981, the veteran contended that she had hypertension.  In 
a September 1990 rating decision, the RO found that the 
veteran's hypertension was not incurred in or aggravated by 
service.  The claim of service connection for hypertension 
was therefore denied.  The veteran did not timely appeal that 
determination.  The veteran was provided notice of her 
procedural and appellate rights; however she did not perfect 
the appeal.  The RO's September 1990 decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2003).  

Later, in a November 1994 rating decision, the RO confirmed 
and continued the previous denial, finding that new and 
material evidence had not been submitted sufficient to reopen 
the claim of service connection for hypertension.  The 
veteran did not timely appeal that determination.  The 
veteran was provided notice of her procedural and appellate 
rights; however, she did not perfect the appeal.  The RO's 
November 1994 decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2003).  

In July 1995, the veteran once again submitted a claim to 
reopen the issue of service connection for hypertension.  In 
a March 1996 rating decision, the RO once again determined 
that no new and material evidence had been submitted to 
reopen the claim of service connection for hypertension.  The 
veteran timely appealed that determination.  

At her personal hearing before the undersigned Veteran's Law 
Judge in February 1999, the veteran testified that she 
believed her hypertension started in service and that she 
might have started on medication for high blood pressure 
during service.  

The case was remanded in July 1999 for further development of 
the record.  Subsequent to the remand, additional outpatient 
treatment records were obtained from the Social Security 
Administration showing that the veteran had hypertension.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the November 
1994 RO decision.  

In this case, the relevant evidence added to the record since 
the RO's November 1994 decision consists primarily of hearing 
testimony, as noted hereinabove, as well as numerous 
outpatient treatment records from the Social Security 
Administration.  

Specifically, the veteran testified that she might have taken 
hypertension medication during service.  Also, the treatment 
records relied upon the Social Security Administration note 
that the veteran had hypertension, although it is unclear as 
to when the hypertension began.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the November 1994 decision.  

Furthermore, the evidence is material as to question of 
service connection because it raises the possibility of a 
positive diagnosis of hypertension during service.  Thus, 
this evidence is relevant and probative to the issues at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2003).  


II.  Increased (Compensable) Rating

In a November 1971 rating decision, the RO granted service 
connection for a functional heart murmur and assigned a 
noncompensable rating, finding that a heart murmur was noted 
during service.  

The veteran contends that the symptoms of her heart murmur 
include those of syncope and dyspnea and that they are 
getting worse, such that a compensable rating is warranted 
for the service-connected disability.  

At her personal hearing before the undersigned Veterans Law 
Judge in February 1999, the veteran testified that she had 
extreme fatigue.  The veteran testified that the left side of 
her heart was extremely enlarged and that there were times 
when it beat so fast that her pulse was over 100.  The 
veteran testified that she became extremely out of breath and 
that she had to avoid any strenuous physical activities.  

The case was remanded in July 1999 for further development of 
the record.  

Numerous outpatient treatment records relied upon by the 
Social Security Administration were received.  These records 
showed complaints and treatment for episodes of syncope and 
dyspnea.  

A November 1981 VA examination noted that the heart was 
regular and not enlarged.  The examiner noted a history of 
dyspnea on exertion.  The diagnosis included that of reduced 
pulmonary ventilatory capacity secondary to obesity and 
cigarette smoking.  

A September 1996 VA chest x-ray study demonstrated borderline 
to mild cardiomegaly with a CT ratio of 14.4/28.3 cm.  That 
compared to a CT ratio of 12.8/28.2 cm in February 1995.  
There was no shift of the mediastinum.  The lung fields were 
clear.  No congestive heart failure, infiltrates or pleural 
effusion s were identified.  The regional bones appeared 
intact.  

The impression was that of borderline to mild cardiomegaly.  
Otherwise negative chest.  There had been an interval 
increase in the cardiac size since February 1995.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2003), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The records do not rule out a diagnosis of rheumatic heart 
disease, even though the veteran testified at her personal 
hearing in February 1999 that she did not believe she had 
rheumatic heart disease.  

The veteran was afforded a VA heart examination in April 
2002.  The veteran reported having progressive shortness of 
breath, which had apparently increased in the last several 
months.  She could only walk about 100 yards slowly and had 
difficulty walking rapidly, running, climbing stairs or doing 
household chores such as sweeping.  

She slept on six pillows, had episodes of paroxysmal 
nocturnal dyspnea and frequent wheezing.  She tended to have 
a chronic nonproductive cough.  She denied hemoptysis.  At 
times, she had a rapidly skipped heart beat.  She had also 
noted chest pains.  They were cramping type of pains in the 
mid sternal area that could last for a few seconds.  She got 
them once or twice per week.  They occurred at any time and 
not exertional and they did not radiate into her neck, 
shoulder or arm.  She had never used nitroglycerin.  

Occasionally, the veteran's feet would swell, and she 
fatigued easily.  She checked her blood sugars daily, and 
they had been running about 125-150.  She denied excessive 
thirst, polyuria, polydipsia, but occasionally got numbness 
and tingling in her hands and legs.  

She was presently on Darvon, Digoxin, Tylenol, Dicyclomine, 
Albuterol, Aspirin, Felodipine, Flunisolide, Lasix, 
Glyburide, Irbesartan, Potassium chloride, Rabeprazole, 
Tamoxifen and Pentoxifylline.  

The examiner noted that the veteran had a negative history of 
rheumatic fever in childhood.  She had an x-ray study of her 
chest in December 1996, which revealed borderline-to-mild 
cardiomegaly, which had increased since February 1995.  She 
had an exercise stress test in July 2001.  That was negative 
for ischemia, but she had very poor exercise intolerance and 
the test was probably not accurate.  

The examiner also noted that the veteran had an 
electrocardiogram in September 1997 showing LVH by voltage.  
An echocardiogram was done in September 2002 [sic] revealing 
possible impaired early left ventricular relaxation.  The 
aortic valve, mitral valve, and tricuspid valves were all 
within normal limits.  

On physical examination, the veteran's blood pressure was 
170/90, pulse 88 per minute and regular, respirations 18 per 
minute and regular, temperature was 97.5 degrees, height 5 
feet 7 inches, and weight 232 pounds.  The neck was supple.  
The trachea was in the midline.  Thyroid was not enlarged.  
There was no neck vein distention.  There was no significant 
lymphadenopathy.  No carotid bruits were heard.  There was a 
left mastectomy.  The right breast appeared normal.  The lung 
was clear to ausculation and percussion.  

The heart revealed a normal sinus rhythm.  The PMI was not 
seen or felt.  Cardiac size, difficult to evaluate because of 
the thickness of the chest cage.  A2 was greater than P2 and 
there was a grade 2/6 early systolic murmur heard at all 
valve areas.  That did not radiate.  There was no diastolic 
component noted.  No thrills were palpable.  The abdomen was 
obese and nontender.  Liver, spleen, and kidneys were not 
palpable.  No masses were noted.  Peristalsis was normal.  
There was no clubbing, cyanosis or pedal edema.  

The clinical diagnosis was that of:  (1) hypertension, 
essential; (2) diabetes mellitus, adult onset, type II, non-
insulin-dependent type; (3) left mastectomy for carcinoma of 
the breast; (4) functional heart murmur.  

The examiner noted that the veteran had a functional heart 
murmur as shown by normal valves on echocardiogram, which was 
recently done.  The examiner opined however, that he did not 
believe the functional heart murmur cased her any clinical 
problems.  The examiner further opined that the veteran's 
obvious cardiac disease was secondary to her diabetes and 
hypertension.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Under 38 C.F.R. § 4.31 (2003), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

The veteran's service- connected heart murmur is rated 
analogous to valvular heart disease (including rheumatic 
heart disease).  38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 
7000 (2003).  The Board notes that the criteria governing 
ratings for rheumatic heart disease were amended in January 
1998.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  

However, in this regard, the Board points out that if it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.

Under the current version of Diagnostic Code 7000, a 10 
percent evaluation is warranted for valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in workload of greater than 7 
MET's but not greater than 10 MET's which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or requires 
continuous medication.  

A 30 percent evaluation is assigned when a workload of 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

A 60 percent evaluation is warranted when there is more than 
one episode of congestive heart failure in the past year, or 
a workload of 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  

A 100 percent evaluation is assigned when there is chronic 
congestive heart failure, or a workload of 3 METs (metabolic 
equivalent) or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2003).  

The regulations in effect prior to January 1998 provided that 
rheumatic heart disease, inactive, was to be evaluated as 10 
percent disabling with identifiable valvular lesion; slight, 
if any dyspnea; the heart not enlarged; following 
established, active rheumatic heart disease.  

A 30 percent rating from the termination of an established 
service episode of rheumatic fever, or its subsequent 
recurrence, with cardiac manifestations, during the episode 
or recurrence, for 3 years, or diastolic murmur, with 
characteristic EKG manifestations or definitely enlarged 
heart.  

The 60 percent rating was provided with the heart definitely 
enlarged; severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor is precluded.  

A 100 percent evaluation is warranted when there is an active 
disease with ascertainable cardiac manifestations for a 
period of 6 months.  A 100 percent evaluation is also 
warranted when inactive rheumatic heart disease is manifested 
by definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales; pretibial pitting at the end of the day or other 
definite signs of beginning congestive heart failure; more 
than sedentary employment precluded.  Id.  

The veteran does not meet the criteria for a compensable 
evaluation under either the old or new version.  See 38 
C.F.R. § 4.104, Diagnostic Code 7000 (1997) and (2003).  

In considering the old criteria, where the veteran is rated 
by analogy to inactive rheumatic heart disease, the current 
evidence of record does not indicate that the veteran has an 
enlarged heart or identifiable valvular lesion due to the 
service-connected disability.  

In considering the new criteria, the medical evidence does 
not indicate that the veteran has ever suffered from 
congestive heart failure or that there is a left ventricular 
dysfunction, cardiac hypertrophy, or that she takes 
continuous medication for the service-connected heart murmur.  

Moreover, the examiner in April 2002 found that the veteran's 
dyspnea on exertion was specifically not due to the service-
connected heart murmur, but rather to hypertension.  Other 
medical professionals have indicated that the veteran's 
dyspnea was due to smoking and obesity.  

The veteran has not submitted any medical evidence to provide 
a basis for assigning a compensable rating for the service-
connected functional heart murmur under either the old or the 
new regulations governing ratings for valvular heart disease 
including rheumatic heart disease.  

In this regard, the Board again notes that, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).   

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The RO undertook to address VCAA in an April 2002 letter to 
the veteran.  The letter explained the parameters of the VCAA 
and described what evidence was necessary to substantiate the 
veteran's claim of an increased (compensable) rating for the 
service-connected functional heart murmur.  

The letter, however, advised the veteran, in accord with 
38 C.F.R. § 19.9(a)(2)(ii), that the case would be decided 30 
days form the date of the letter if no additional evidence 
was received, that the veteran had up to a year to respond.  

Thereafter, in August 2003, the RO sent another letter to the 
veteran with regard to her claims on appeal.  The RO again 
explained what was necessary to substantiate the claims on 
appeal.  

In a case decided May 1, 2003, the Court of Appeals for the 
Federal Circuit found the regulation to conflict with VCAA 
which provides that a claimant has one year to respond to the 
VCAA notice letter, not 30 days.  38 U.S.C.A. § 5103(b); 
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Furthermore, the Court of Appeals for the Federal Circuit 
decided the case of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007,-7008, -7009, -
7010 (Fed. Cir Sept. 22, 2003) which invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159 (b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

However, the Board finds that the veteran has not been misled 
given the particular circumstances of this case.  First, the 
veteran was notified of the VCAA in an April 2002 letter, 
more than a year from today's decision.  That letter advised 
the veteran of what the evidence of record revealed.  

Additionally, that letter, as well as the Supplemental 
Statements of the Case provided notice why this evidence was 
insufficient to award the benefit sought.  Thus, the Board 
finds that the veteran has been provided notice of what VA 
was doing to develop the claim, notice of what she could do 
to help her claim, and notice of how her claim was still 
deficient  

In addition, the veteran was afforded additional 
opportunities to submit evidence to support her claims 
pursuant to directives set forth in the July 1999 Board 
remand.  

As such, the veteran has had over a year to submit evidence 
in support of her claim for increase and has also been 
informed that she could take longer than 30 days.  

Moreover, the veteran has not mentioned any outstanding 
evidence that would substantiate her claim.  The case was 
remanded in July 1999 for additional development of the 
record and the veteran was examined by VA in April 2002.  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations, does not prevent 
the Board from rendering a decision on the veteran's claims 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, the Board remand and 
various correspondence from the RO, the veteran and her 
representative have been notified of the law and regulations 
governing entitlement to the benefit she seeks, the evidence 
which would substantiate her claims, and the evidence which 
has been considered in connection with her appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because there is no indication that there is any 
existing, potentially relevant evidence to obtain (and the 
veteran has been asked whether there is any such evidence), 
any failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  There is no outstanding 
request for a hearing.  

Furthermore, examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Although VA has a duty to assist the appellant in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  She 
was advised of the evidence necessary to substantiate her 
claim, as well as given over one year to provide any such 
evidence.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in April 2002.  Hence, the claim is ready to be 
considered on the merits.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed subject to further action as discussed 
hereinbelow.  

An increased (compensable) rating for the service-connected 
functional heart murmur is denied.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  In view of the reopening of the veteran's 
claims, further action is warranted in order to ensure that 
all appropriate notification or development action is 
undertaken as required by the VCAA.  

It would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

As noted hereinabove, the veteran testified that she thinks 
she began taking medication for hypertension during service.  
However, the claims file is void of any post-service medical 
evidence showing the onset of the hypertension or at what 
point medication was necessary for the treatment of 
hypertension.  Moreover, there is no evidence of a nexus 
between the veteran's hypertension and service.  

The veteran should be asked in this regard to submit 
competent evidence to support these assertions that her 
hypertension began during service.  Specifically, all records 
showing treatment for hypertension, not already of record, 
should be obtained and associated with the claims file.  More 
importantly, the veteran should submit competent evidence 
showing a link between the hypertension and inservice 
incurrence.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated her for 
hypertension, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  The 
RO should also afford the veteran an 
opportunity to provide additional 
argument and information to support her 
application for benefits.  This should 
include asking her to provide all 
competent evidence to support her 
assertions that her hypertension was 
incurred in service.  The veteran should 
be afforded a reasonable amount of time 
to obtain and submit such evidence to the 
RO.  

2.  The veteran should also be afforded 
VA examination in order that an opinion 
can be obtained as to the likelihood that 
the veteran's hypertension began during 
service.  It is requested that, prior to 
rendering such opinion, the examiner 
conduct a thorough review of the record, 
obtain a detailed history of symptoms 
from the veteran, and conduct any special 
testing necessary.  Rationale to support 
such opinion, whether favorable or not, 
should be set forth.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection for 
hypertension based on the evidentiary 
record in its entirety.  The RO in this 
regard must ensure that all notification 
and development action required by the 
VCAA, DAV and PVA, supra is completed.  
If any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until she is further 
informed, but she may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



